MANTON, Circuit Judge.
This is a suit in equity by the trustee to recover a preference under section 67e of the Bankruptcy Act (11 USCA § 107 (e). The bill is in equity, and alleges the transfer to have been voidable, having been made within four months prior to the filing of the petition in bankruptcy. A motion is made to dismiss the appeal for the reason that it was not taken within 30 days, the time prescribed by section 24c of the Bankruptcy Aet (11 USCA § 47 (e). It was taken within 90 days after the deeree was entered. For the reasons which we have stated in Lowenstein v. Reikes, 54 F.(2d) 481, decided this day, the motion herein is denied.
Motion denied.